Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions

  

Confidential

 

Exhibit 10.51

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is entered into
this 12th day of November 2012 (the “Effective Date”) by and among Tekmira
Pharmaceuticals Corporation, a British Columbia corporation with a principal
place of business at 100-8900 Glenlyon Parkway, Burnaby, British Columbia,
Canada V5J 5J8 (“TPC”), Protiva Biotherapeutics Inc., a wholly-owned subsidiary
of TPC and a British Columbia corporation with a principal place of business at
100-8900 Glenlyon Parkway, Burnaby, British Columbia, Canada V5J 5J8
(“Protiva”), Alnylam Pharmaceuticals, Inc., a Delaware corporation with a
principal place of business at 300 Third Street, Cambridge, MA 02142
(“Alnylam”), and AlCana Technologies, Inc., a British Columbia corporation with
a principal place of business at 2714 West 31st Avenue, Vancouver, British
Columbia, Canada V6L 2A1 (“AlCana”). Each of TPC, Protiva, Alnylam, and AlCana
shall be considered a “Party,” and collectively they shall be considered the
“Parties.”

WHEREAS, on or about January 8, 2007, Alnylam and Inex Pharmaceuticals Corp.
(“Inex”) entered into License and Collaboration Agreement (the “Original
Inex-Alnylam LCA”);

WHEREAS, on or about January 8, 2007, Inex sublicensed to Alnylam certain
technology that Inex had licensed from the University of British Columbia
(“UBC”) (the agreement and all amendments are referred to as the “UBC
Sublicense”);

WHEREAS, on or about August 14, 2007, Alnylam and Protiva entered into a
Cross-License Agreement (the “Original Alnylam-Protiva CLA”);

WHEREAS, on or about May 28, 2008, Protiva and TPC, which had by then acquired
Inex’s assets including Inex’s assignment of the Original Inex-Alnylam LCA,
agreed to a Share

 

1



--------------------------------------------------------------------------------

Confidential

 

Purchase Agreement pursuant to which TPC purchased all outstanding shares of
Protiva, and Protiva became a wholly-owned subsidiary of TPC (the combined
entity hereafter referred to as “Tekmira”);

WHEREAS, on or about May 30, 2008, Tekmira and Alnylam agreed to new licensing
and collaboration arrangements that superseded and replaced the Original
TPC-Alnylam LCA and the Original Alnylam-Protiva CLA, specifically the Amended
and Restated License and Collaboration between TPC and Alnylam (the “Amended
TPC-Alnylam LCA”) and the Amended and Restated Cross-License Agreement between
Alnylam and Protiva (the “Amended Alnylam-Protiva CLA”);

WHEREAS, on or about October 15, 2008, Tekmira terminated the employment of a
number of employees, including, among others, Dr. Thomas Madden, Dr. Michael
Hope, Dr. Barbara Mui, and Dr. Ying Tam;

WHEREAS, on or about January 2, 2009, Tekmira and Alnylam entered into the
Development, Manufacturing and Supply Agreement (the “Manufacturing Agreement”);

WHEREAS, on or about January 8, 2009, the Alnylam-TPC research collaboration
expired;

WHEREAS, on or about January 26, 2009, Alnylam retained certain former Tekmira
employees and/or contractors as Alnylam consultants, including Dr. Madden,
Dr. Hope, Dr. Mui, Dr. Tam, Dr. Steven Ansell, and Dr. Jianxin Chen;

WHEREAS, on or about February 13, 2009, Dr. Madden, Dr. Hope, Dr. Mui, Dr. Tam,
Dr. Ansell, Dr. Chen and others formed AlCana;

 

2



--------------------------------------------------------------------------------

Confidential

 

WHEREAS, on or about July 27, 2009, Alnylam, TPC, Protiva, AlCana, and UBC
entered into a Supplemental Agreement (the “Supplemental Agreement”) that, among
other things, provided for (i) the termination of Alnylam’s consulting
arrangement with Dr. Madden, Dr. Hope, Dr. Mui, Dr. Tam, Dr. Ansell, and
Dr. Chen, (ii) a collaborative research arrangement involving Alnylam, AlCana
and UBC relating to, among other things, the discovery of novel lipids (the
“Sponsored Research Agreement”), and (iii) licenses to TPC and Protiva
permitting certain use of discoveries made during the consulting arrangements or
the Alnylam-AlCana-UBC collaboration;

WHEREAS, on or about August 14, 2009, the Alnylam-Protiva research collaboration
expired;

WHEREAS, on or about December 9, 2009, Alnylam and AlCana entered into the
InterfeRx Option Agreement (the “Option Agreement”);

WHEREAS, on or about February 28, 2011, the Unites States Board of Patent
Appeals and Interferences declared an interference proceeding between Alnylam,
which is the assignee of U.S. Patent No. 7,718,629, and Protiva, which is the
assignee of U.S. Patent Application No. 11/807,872, captioned Protiva
Biotherapeutics, Inc. v. Alnylam Pharmaceuticals, Inc., Patent Interference
No. 105792 (the “Interference Proceeding”), relating to Alnylam’s and Protiva’s
separate patent claims to the same siRNA sequence;

WHEREAS, on or about March 16, 2011, TPC and Protiva filed a lawsuit in the
Massachusetts Superior Court for Suffolk County, Tekmira Pharmaceuticals Corp.,
et al. v. Alnylam Pharmaceuticals, Inc., et al., Civ. A. No. 11-1010-BLS2 (the
“Massachusetts State Court Action”), alleging that, among other things, Alnylam
had misappropriated certain claimed

 

3



--------------------------------------------------------------------------------

Confidential

 

trade secrets and other confidential information that Tekmira provided to
Alnylam in connection with the research collaborations in violation of common
law and certain statutes including Mass. Gen. Laws ch. 93, § 42 (trade secrets),
Mass. Gen. Laws ch. 266, § 91 (false advertising), and Mass. Gen. Laws ch. 93A
(unfair and deceptive trade practices);

WHEREAS, on or about April 6, 2011, Alnylam answered Tekmira’s complaint in the
Massachusetts State Court Action, denying any and all wrongdoing or liability
and asserting counterclaims for, among other things, breach of contract and
violation of Mass. Gen. Laws ch. 93A;

WHEREAS, on or about June 3, 2011, Tekmira filed an amended complaint in the
Massachusetts State Court Action which added AlCana as a defendant and asserted
new claims, allegations and theories, including, among other things, breach of
contract, misappropriation of trade secrets in violation of Mass. Gen. Laws ch.
93, § 42, civil conspiracy, tortious interference with contractual
relationships, false advertising in violation of Mass. Gen. Laws ch. 266, § 91,
and violation of Mass. Gen. Laws ch. 93A;

WHEREAS, on or about June 28, 2011, Alnylam answered the amended complaint in
the Massachusetts State Court Action, denying any and all wrongdoing or
liability and asserting counterclaims for, among others, breach of contract,
misappropriation of trade secrets in violation of Mass. Gen. Laws ch. 93, § 42,
and violation of Mass. Gen. Laws ch. 93A;

WHEREAS, on or about July 15, 2011, AlCana answered the amended complaint in the
Massachusetts State Court Action, denying any and all wrongdoing or liability
and asserting counterclaims for breach of the Supplemental Agreement and
violation of Mass. Gen. Laws ch. 93A;

 

4



--------------------------------------------------------------------------------

Confidential

 

WHEREAS, on or about August 4, 2011, Tekmira answered AlCana’s counterclaims in
the Massachusetts State Court Action, denying any and all wrongdoing or
liability;

WHEREAS, on or about October 11, 2011, Tekmira answered Alnylam’s counterclaims
in the Massachusetts State Court Action, denying any and all wrongdoing or
liability;

WHEREAS, on or about November 16, 2011, TPC filed an action in the Supreme Court
of British Columbia, Canada against Drs. Madden, Hope, and Mui individually,
captioned Tekmira Pharmaceuticals Corp. v. Michael Hope, et al., No. S117660
(the “B.C. Action”), alleging that they had breached purported common law and
contractual duties to TPC;

WHEREAS, on or about February 24, 2012, Dr. Madden, Dr. Hope, and Dr. Mui
responded to TPC’s complaint in the B.C. Action, denying any and all wrongdoing
or liability;

WHEREAS, on or about January 17, 2012, Alnylam and Isis Pharmaceuticals, Inc.
filed a lawsuit in the United States District Court for the District of
Massachusetts, captioned Alnylam Pharmaceuticals, Inc., et al. v. Tekmira
Pharmaceuticals Corp., Civ. A. No. 1:12-CV-10087 (the “U.S. Infringement
Action”), alleging that Tekmira has infringed U.S. Patent No. 7,695,902, U.S.
Patent No. 6,858,225; U.S. Patent No. 6,815,432; U.S. Patent No. 6,534,484; U.S.
Patent No. 6,586,410; and U.S. Patent No. 6,858,224;

WHEREAS, on or about September 25, 2012, Alnylam filed a lawsuit in the Federal
Court of Canada, captioned Alnylam Pharmaceuticals, Inc., et al. v. Tekmira
Pharmaceuticals Corp., Court File No. T-1783-12 (the “Canadian Infringement
Action”), alleging that Tekmira infringed CA Patent No. 2,359,180;

 

5



--------------------------------------------------------------------------------

Confidential

 

WHEREAS, through the aforementioned litigation matters, the Parties have
obtained voluminous information about the claims and defenses in these matters;

WHEREAS, having consulted with competent counsel of their own choosing, each
Party wishes to resolve the aforementioned disputes amicably and without the
need for further litigation;

WHEREAS, concurrent with this Agreement, Alnylam and Tekmira have agreed to a
Cross-License Agreement dated November 12, 2012 (the “2012 Cross-License
Agreement”), which supersedes and replaces the Amended TPC-Alnylam LCA, the
Amended Alnylam-Protiva CLA, and the Supplemental Agreement as it relates to
Alnylam and Tekmira.

WHEREAS, concurrent with this Agreement, AlCana and Tekmira have agreed to a
binding term sheet, attached hereto as Exhibit A (the “Binding Term Sheet”);

NOW AND THEREFORE, in consideration of the promises and conditions set forth
herein and in the 2012 Cross-License Agreement, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

1. Dismissal of All Disputes with Prejudice: Simultaneously with the complete
execution of this Agreement, the Parties shall direct their respective counsel
to execute Stipulations of Dismissal with Prejudice dismissing all claims and
counterclaims that were or could have been asserted in the Massachusetts State
Court Action, U.S. Infringement Action, Canadian Infringement Action, and B.C.
Action, and in the case of the Interference Proceeding, a Request for Adverse
Judgment providing that Alnylam concedes priority to Protiva with respect to all
claims that correspond to Counts 1-5, i.e., claims 34, 36, 38, and 40-43 of
Protiva

 

6



--------------------------------------------------------------------------------

Confidential

 

U.S. Application 11/807,872; claims 1-6, 8, 10, 12-18, 21-22, and 32-33 of
Alnylam U.S. Patent 7,718,629; and claims 32-38 of Alnylam U.S. Application
13/165,568, and requesting that an adverse judgment be entered against Alnylam
as to these claims and priority be awarded to Protiva for U.S. Application
11/807,872. The plaintiffs in each matter, or in the case of the Interference
Proceeding, Alnylam, shall file the relevant stipulation in the appropriate
matter no later than one business day after the Effective Date. All Parties will
bear their own attorneys’ fees and costs, and waive all rights of appeal.

2. Assignment of Protiva Patent Application in Interference Proceeding:
Simultaneously with the complete execution of this Agreement and the 2012
Cross-License Agreement, Protiva hereby assigns to Alnylam all of Protiva’s
right, title and interest in and to U.S. Patent Application No. 11/807,872, with
no additional payment due to Tekmira and will record such assignment with the
U.S. Patent and Trademark Office within [**] business days of the Effective
Date.

3. Mutual General Releases: The Parties hereby exchange the following general
releases, which they intend to be construed as broadly and inclusively as
legally permissible:

a. Tekmira’s Release of Alnylam: Tekmira, including both TPC and Protiva, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, both together and individually, release and forever discharge
Alnylam and each of its past and present parents, subsidiaries, departments and
divisions, and the predecessors and successors in interest, and each of the
current and former employees, officers, directors, attorneys, and insurers or
any of the foregoing (collectively, the “Alnylam Released Parties”),

 

7



--------------------------------------------------------------------------------

Confidential

 

and each of them, jointly and severally, from any and all claims or
counterclaims, causes, causes of action, counts, remedies, promises, damages,
liabilities, obligations, judgments, suits, demands, actions, costs, expenses,
fees, covenants, controversies, and agreements, of whatever kind or nature,
anywhere in the world, whether at law, equity, statutory, administrative,
arbitration or otherwise, whether known or unknown, foreseen or unforeseen,
accrued or unaccrued, suspected or unsuspected, which Tekmira, TPC and/or
Protiva, may now have, have ever had, or in the future may have against any and
each of the Alnylam Released Parties that are based on any material fact, known
or unknown, in existence at any time prior to the Effective Date as well as all
claims and counterclaims that were or could have been brought in the
Massachusetts Superior Court Action, the U.S. Infringement Action, the Canadian
Infringement Action, the Interference Proceeding, and/or the B.C. Action.

b. Alnylam’s Release of Tekmira: Alnylam, for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, releases and
forever discharges Tekmira, including both TPC and Protiva, and each of their
past and present parents, subsidiaries, departments and divisions, and the
predecessors and successors in interest, and each of the current and former
employees, officers, directors, attorneys, and insurers, of any of the foregoing
(collectively, the “Tekmira Released Parties”), and each of them, jointly and
severally, from any and all claims or counterclaims, causes, causes of action,
counts, remedies, promises, damages, liabilities, obligations, judgments, suits,
demands, actions, costs, expenses, fees, covenants, controversies, and
agreements, of whatever kind or nature, anywhere in the world, whether at law,
equity, statutory, administrative, arbitration or otherwise, whether known or
unknown, foreseen or unforeseen, accrued or unaccrued, suspected or unsuspected,
which Alnylam may now have, have ever had, or in the future may have against any
and each of the

 

8



--------------------------------------------------------------------------------

Confidential

 

Tekmira Released Parties that are based on any material fact, known or unknown,
in existence at any time prior to the Effective Date as well as all claims and
counterclaims that were or could have been brought in the Massachusetts Superior
Court Action, the U.S. Infringement Action, the Canadian Infringement Action,
the Interference Proceeding, and/or the B.C. Action.

c. Tekmira’s Release of AlCana: Tekmira, including both TPC and Protiva, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, both together and individually, release and forever discharge
AlCana and each of its past and present parents, subsidiaries, departments and
divisions, and the predecessors, and successors in interest, and each of the
current and former employees, officers, directors, attorneys, and insurers of
any of the foregoing (collectively, the “AlCana Released Parties”), and each of
them, jointly and severally, from any and all claims or counterclaims, causes,
causes of action, counts, remedies, promises, damages, liabilities, obligations,
judgments, suits, demands, actions, costs, expenses, fees, covenants,
controversies, and agreements, of whatever kind or nature, anywhere in the
world, whether at law, equity, statutory, administrative, arbitration or
otherwise, whether known or unknown, foreseen or unforeseen, accrued or
unaccrued, suspected or unsuspected, which Tekmira, TPC and/or Protiva, may now
have, have ever had, or in the future may have against any and each of the
AlCana Released Parties that are based on any material fact, known or unknown,
in existence at any time prior to the Effective Date as well as all claims and
counterclaims that were or could have been brought in the Massachusetts Superior
Court Action and/or the B.C. Action.

d. AlCana’s Release of Tekmira: AlCana, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, releases and forever

 

9



--------------------------------------------------------------------------------

Confidential

 

discharges the Tekmira Released Parties, and each of them, jointly and
severally, from any and all claims or counterclaims, causes, causes of action,
counts, remedies, promises, damages, liabilities, obligations, judgments, suits,
demands, actions, costs, expenses, fees, covenants, controversies, and
agreements, of whatever kind or nature, anywhere in the world, whether at law,
equity, statutory, administrative, arbitration or otherwise, whether known or
unknown, foreseen or unforeseen, accrued or unaccrued, suspected or unsuspected,
which AlCana may now have, have ever had, or in the future may have against any
and each of the Tekmira Released Parties that are based on any material fact,
known or unknown, in existence at any time prior to the Effective Date of the
Agreement as well as all claims and counterclaims that were or could have been
brought in the Massachusetts Superior Court Action and/or the B.C. Action.

e. Notwithstanding anything herein to the contrary,

i. even if based on any material, known or unknown fact in existence at any time
prior to the Effective Date, the general releases and covenants not to sue set
forth in this Agreement are not intended to and do not release the Parties from
any of their obligations under this Agreement and are not intended to and do not
prohibit claims for breach of this Agreement;

ii. even if based on any material, known or unknown fact in existence at any
time prior to the Effective Date, the general releases and covenants not to sue
set forth in this Agreement are not intended to and do not release the Parties
from any of their obligations under the 2012 Cross-License Agreement or the
Binding Term Sheet, as the case may be, and do not prohibit claims for breach of
those agreements provided the breach arises after the Effective Date; further
provided, however, that no Party may assert that any conduct, act, or omission
by

 

10



--------------------------------------------------------------------------------

Confidential

 

or on behalf of any released Party prior to the Effective Date constitutes a
breach of any of the released Party’s obligations or duties under 2012
Cross-License Agreement or the Binding Term Sheet; and

iii. even if based on any material, known or unknown fact in existence at any
time prior to the Effective Date, the general releases and covenants not to sue
set forth in this Agreement are not intended to and do not prohibit claims for
patent infringement on patents filed on or after April 15, 2010 and which are
not entitled to claim priority to any patent prior to April 15, 2010, whether or
not the patents claim such priority, but solely for alleged infringing
activities that occur after the Effective Date. To each Party’s Knowledge (as
defined herein), no activities conducted by any other Party or any of their
affiliates, licensees or sublicensees, including without limitation any
Identified Sublicensee (as defined in section 4), prior to the Effective Date,
will, if continued after the Effective Date, constitute infringement of any
patent controlled by the Party making this representation, which patent was
filed on or after April 15, 2010 and which is not entitled to claim priority to
any patent prior to April 15, 2010. For purposes of this section 3.e.iii.,
“Knowledge” with respect to Tekmira means the actual knowledge as of the
Effective Date of Mark Murray, Paul Brennan, Barry McGurl and/or Elizabeth
Howard; with respect to Alnylam means the actual knowledge as of the Effective
Date of Barry Greene, Laurence Reid and/or Steve Bossone; and with respect to
AlCana means the actual knowledge as of the Effective Date of Tom Madden.

4. Specific Release of Third Party Sublicensees: Each Party acknowledges that
the other Parties have sublicensed to the third parties identified on Exhibit B
(the “Identified Sublicensees”) certain technology licensed from another Party
under the Original TPC-Alnylam

 

11



--------------------------------------------------------------------------------

Confidential

 

LCA, the Amended TPC-Alnylam LCA, the Original Alnylam-Protiva CLA, the Amended
Alnylam-Protiva CLA, the Manufacturing Agreement, the Supplemental Agreement,
and/or the UBC Sublicense Agreement (collectively, the “Original Agreements”).

a. To the extent that the Parties have sublicensed or granted options to license
such technology to third parties in accordance with the Parties’ Original
Agreements, the rights of those third parties shall not be affected by this
Agreement, the 2012 Cross-License Agreement or the Binding Term Sheet.

b. For each of Alnylam’s and AlCana’s Identified Sublicensees respectively,
Tekmira, for good and valuable consideration from Alnylam and AlCana, the
receipt and sufficiency of which is hereby acknowledged, releases that
sublicensee from any and all claims or counterclaims, causes, causes of action,
counts, remedies, promises, damages, liabilities, obligations, judgments, suits,
demands, actions, costs, expenses, fees, covenants, controversies, and
agreements anywhere in the world, whether at law, equity, statutory,
administrative, arbitration or otherwise, whether known or unknown, foreseen or
unforeseen, accrued or unaccrued, suspected or unsuspected, based on that
sublicensee’s acquisition or use of Tekmira’s alleged confidential information
and trade secrets at issue in the Massachusetts Superior Court Action or the
B.C. Action that the sublicensee received from Alnylam or AlCana prior to [**],
with the exception of claims for patent infringement.

c. For each of Tekmira’s Identified Sublicensees, Alnylam and AlCana, for good
and valuable consideration from Tekmira, the receipt and sufficiency of which is
hereby acknowledged, release that sublicensee from any and all claims or
counterclaims, causes, causes of action, counts, remedies, promises, damages,
liabilities, obligations, judgments, suits,

 

12



--------------------------------------------------------------------------------

Confidential

 

demands, actions, costs, expenses, fees, covenants, controversies, and
agreements anywhere in the world, whether at law, equity, statutory,
administrative, arbitration or otherwise, whether known or unknown, foreseen or
unforeseen, accrued or unaccrued, suspected or unsuspected, based on that
sublicensee’s acquisition or use of Alnylam’s or AlCana’s alleged confidential
information and trade secrets at issue in the Massachusetts Superior Court
Action that the sublicensee received from Tekmira prior to [**], with the
exception of claims for patent infringement, other than claims subject to the
release provided in section 4.d. below.

d. Alnylam, for good and valuable consideration from Tekmira, the receipt and
sufficiency of which is hereby acknowledged, further releases Tekmira’s
Identified Sublicensees from any and all claims or counterclaims, causes, causes
of action, counts, remedies, promises, damages, liabilities, obligations,
judgments, suits, demands, actions, costs, expenses, fees, covenants,
controversies, and agreements anywhere in the world, whether at law, equity,
statutory, administrative, arbitration or otherwise, whether known or unknown,
foreseen or unforeseen, accrued or unaccrued, suspected or unsuspected, for
infringement of patent claims at issue in the U.S. Infringement Action and
Canadian Infringement Action.

e. For the avoidance of doubt, nothing in this section 4 shall operate to
release any claims the Parties may have pursuant to their own respective
agreements with an Identified Sublicensee.

5. Covenant Not to Sue:

a. Each Party hereby covenants not to file or assert in any lawsuit,
arbitration, or other proceeding of any nature, anywhere in the world, any and
all claims or

 

13



--------------------------------------------------------------------------------

Confidential

 

counterclaims, causes, causes of action, counts, remedies, promises, damages,
liabilities, obligations, judgments, suits, demands, actions, costs, expenses,
fees, covenants, controversies, and agreements that are within the scope of the
releases set forth in sections 3 and 4 above. For avoidance of doubt, this
covenant shall not prohibit the filing or assertion of any claims for breach of
this Agreement, the 2012 Cross-License Agreement, the Binding Term Sheet, or
patent infringement, as set forth in sections 3.e.i., ii and iii above.

b. If any Party is found by any court, arbitrator or other tribunal to have
breached this covenant not to sue, that Party shall pay each released Party
against whom a released claim has been asserted sixty-five million dollars in
United States funds ($65,000,000.00) as a liquidated damage, not as a penalty.
This liquidated damages provision shall not apply to or be enforceable by the
Identified Sublicensees referenced in section 4 above.

6. Termination or Amendment of Prior Agreements:

a. The Parties agree that the terms of this Agreement, the 2012 Cross-License
Agreement and the Binding Term Sheet shall extinguish, supersede, and replace
their rights and obligations under the Supplemental Agreement and Sponsored
Research Agreement solely as between and among each other; provided, however,
Alnylam’s payment obligations to UBC (for the benefit of UBC and AlCana, as
referenced in section 7.b., below) under the Supplemental Agreement and
Sponsored Research Agreement shall survive the execution of this Agreement, the
2012 Cross-License Agreement and the Binding Term Sheet, and shall also survive
any termination of the Supplemental Agreement or Sponsored Research Agreement,
in each case for the duration of the applicable Royalty Term (as defined in the
Sponsored Research Agreement).

 

14



--------------------------------------------------------------------------------

Confidential

 

b. In addition:

i. Any and all other prior agreements between Alnylam and Tekmira, TPC, and/or
Protiva, whether oral or written, are hereby terminated as of the Effective Date
with the sole exceptions of the (i) UBC Sublicense (under which Alnylam shall
continue to have sublicenses to all patent rights that were sublicensed to
Alnylam under the terms of the UBC Sublicense immediately prior to the Effective
Date, including such patent rights sublicensed to Alnylam under the terms of the
UBC Sublicense as provided in the Supplemental Agreement); and (ii) Mutual
Confidential Disclosure Agreement made as of April 9, 2012. Alnylam and Tekmira
acknowledge and agree that simultaneously with the complete execution of this
Agreement they have entered into the 2012 Cross-License Agreement that shall
survive.

ii. Tekmira and AlCana agree that any and all prior agreements between them,
whether oral or written, are hereby terminated. AlCana and Tekmira acknowledge
and agree that simultaneously with the complete execution of this Agreement they
have entered into the Binding Term Sheet that shall survive.

iii. Alnylam and AlCana agree that the Option Agreement between them is hereby
terminated and that the three InterfeRx options granted thereunder will be
granted by Alnylam to Tekmira under to the 2012 Cross-License Agreement in
exchange for the consideration provided by Tekmira to AlCana pursuant to the
Binding Term Sheet.

c. Alnylam and Tekmira acknowledge and agree that an amendment to the UBC
Sublicense is desirable in order to harmonize the UBC Sublicense with certain
agreements of the Parties reflected in this Agreement and the 2012 Cross-License
Agreement, such that the UBC Patents are included in Tekmira Patents (as such
terms are defined in the 2012 Cross-License

 

15



--------------------------------------------------------------------------------

Confidential

 

Agreement). Accordingly, Alnylam and Tekmira agree that they shall work in good
faith to negotiate and enter into an appropriate amendment to the UBC Sublicense
as soon as practicable following the Effective Date. Tekmira and Alnylam hereby
agree that until and unless the UBC Sublicense is amended, Tekmira retains its
rights to milestones and royalties with respect to the UBC Patents, as such
rights have been amended in the 2012 Cross-License Agreement, and that until and
unless the UBC Sublicense is amended, the licenses under the Patent(s) (as
defined in the UBC Sublicense) granted back to Tekmira by Alnylam pursuant to
Section 3.2(b) of the UBC Sublicense shall be limited to such Patent(s) that
were filed, or that claim priority to such a Patent that was filed, before
April 15, 2010.

d. For the period from the Effective Date until the such time as the amendment
to the UBC Sublicense contemplated in paragraph (c) above becomes effective, the
licenses under the Patent(s) granted back to Tekmira by Alnylam pursuant to
Section 3.2(b) of the UBC Sublicense shall be expanded to grant Tekmira such
licenses with respect to all Tekmira Products (as defined in the 2012
Cross-License Agreement); provided that, such expanded license back to Tekmira
shall be a non-exclusive license with respect to Tekmira Products directed to
Tekmira Non-Exclusive Targets (as defined in the 2012 Cross-License Agreement).

e. Alnylam hereby covenants that it and its Existing Affiliates will not
initiate any legal suit against Tekmira or any of its Existing Affiliates
asserting that:

i. any internal Research performed solely by Tekmira or its Existing Affiliates
(and not with any Third Party) and solely for the purpose of identifying a
Target for selection as a Tekmira Additional Target during the period starting
on the Effective Date and

 

16



--------------------------------------------------------------------------------

Confidential

 

continuing until the earlier of (A) the [**] anniversary of the Effective Date
and (B) such date that Tekmira completes its selection of the Tekmira Additional
Targets pursuant to Article III of the 2012 Cross-License Agreement; or

ii. the formulating in LNP Formulations by Tekmira or any of its Existing
Affiliates of oligonucleotides controlled by any bona fide Third Party
pharmaceutical collaborator on behalf of such Third Party and solely for
Research (but not Development or Commercialization);

constitutes infringement and/or misappropriation of the UBC Patents. For
clarity, the Parties agree that the covenants set forth in this section 6.e do
not extend to any Third Party.

Capitalized terms used in this section 6.e. and not otherwise defined in this
Agreement shall have the meanings ascribed to them in the 2012 Cross-License
Agreement.

7. AlCana Assignment of Milestone and Royalty Payments to Tekmira:

a. Tekmira, Protiva and AlCana agree to the terms of the Binding Term Sheet
attached hereto as Exhibit A. Alnylam agrees to the terms of the Binding Term
Sheet to the extent that its rights are implicated therein.

b. For avoidance of doubt, Alnylam and AlCana represent and warrant that after
the execution of this Agreement and the 2012 Cross-License Agreement, Alnylam
will continue to be obligated under the Sponsored Research Agreement to pay UBC
(for the benefit of UBC and AlCana) milestone payments (as set forth in the
Sponsored Research Agreement) and royalties on Net Sales (as defined in the
Sponsored Research Agreement) of any Alnylam Product containing the MC3 lipid at
a royalty rate of [**]% (subject to reduction pursuant to

 

17



--------------------------------------------------------------------------------

Confidential

 

Section 8.4.2.(b) of the Sponsored Research Agreement) for the duration of the
applicable Royalty Term (as defined in the Sponsored Research Agreement). AlCana
represents and warrants that, as of the Effective Date, UBC, in turn, is
obligated to pay to AlCana [**]% of such milestone and royalty payments UBC
receives from Alnylam for the ALN-TTR02 product and that, as of the Effective
Date, AlCana is not aware of any claim by UBC that would reduce such percentage
of milestone and royalty payments for the ALN-TTR02 product due to AlCana in
future. Pursuant to the Binding Term Sheet, AlCana agrees to provide Tekmira
with [**]% of such milestone and royalty payments AlCana receives from UBC.

c. Alnylam consents to AlCana’s assignment of its milestone and royalty payments
to Tekmira as set forth herein, pursuant to the terms of the Binding Term Sheet.
Alnylam and AlCana covenant that they will not terminate, amend, or otherwise
modify the contractual rights and obligations between and among themselves and
UBC in a manner that would impair Tekmira’s right to receive the milestone and
royalty payments AlCana is assigning to Tekmira under this Agreement and the
Binding Term Sheet.

d. Alnylam and AlCana represent and warrant that they have no contractual rights
and/or obligations between and/or among themselves and UBC that are inconsistent
with the terms of this Agreement and the 2012 Cross-License and their
obligations thereunder.

8. Public Statements: Following the complete execution of this Agreement and at
a date and time that agreed to by the Parties in writing, or otherwise if
required by law, the Parties will issue the mutually agreed upon press-releases
attached hereto as Exhibits C-1 and C-2. They will thereafter make no further
public statement about the Massachusetts State Court Action, the Interference
Proceeding, the U.S. Infringement Action, the Canadian Infringement

 

18



--------------------------------------------------------------------------------

Confidential

 

Action, or the B.C. Action, or with respect to the subject matter of any of
those disputes that is substantially inconsistent with the press-release in
Exhibits C-1 and C-2 or the content set forth within the mutually acceptable
questions and answers document attached as Exhibit C-3.

9. Confidentiality:

a. All negotiations, communications, documents, drafts, and other materials and
information relating to and in connection with this Agreement, including all of
its terms, shall be treated as strictly private and confidential by the Parties
and shall not be disclosed to any third party, disseminated to the public, or
released to the press; except that: (i) the Parties may disclose the terms
reflected in a redacted copy of this Agreement, to be agreed upon among the
Parties promptly following the Effective Date, but only to the extent reasonably
necessary to comply with a regulatory requirement, including the rules and
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States; (ii) disclosure of
the terms reflected in the redacted copy of this Agreement, as agreed upon among
the Parties, is permitted if reasonably required in order for a Party to obtain
financing or conduct discussions with actual or prospective development or
commercialization partners provided that the recipient is bound by an obligation
of confidentiality; and (iii) any Party may disclose the terms reflected in the
redacted copy of this Agreement, as agreed upon among the Parties, to an
affiliate, actual or prospective collaborator, financial advisor, auditor,
lender, rating agency, legal counsel, or consultant with a legitimate business
need to be informed provided that such person or entity first agrees in writing
to protect the confidentiality of the information.

 

19



--------------------------------------------------------------------------------

Confidential

 

b. If a Party is required by judicial or administrative process to disclose any
information subject to the preceding paragraph, such Party shall promptly inform
each other Party of the disclosure that is being sought in order to provide the
each other Party an opportunity to challenge or limit the disclosure
obligations. If any Party intends to challenge or limit disclosure, it shall
notify the other Party and promptly take commercially reasonable steps to ask an
appropriate judicial or administrative body to preclude or limit disclosure. No
Party may disclose any information about the Agreement until any such motion or
challenge is resolved. Any such information that is disclosed in a judicial or
administrative process shall remain otherwise subject to the confidentiality
provisions in the preceding paragraph, and the Party disclosing such information
shall take all steps reasonably practical, including without limitation seeking
an order of confidentiality, to ensure the continued confidential treatment of
such information.

10. Future Disputes: The Parties agree that any disputes that arise between them
during the period ending on the third anniversary of the Effective Date,
including without limitation, claims relating to the enforcement of this
Agreement, shall be resolved by binding arbitration conducted in accordance with
the Commercial Arbitration Rules and Supplementary Procedures for Large Complex
Disputes of the American Arbitration Association (“AAA”). The arbitration shall
be conducted by a panel of three persons experienced in large commercial
disputes who are independent of the arbitrating Parties and neutral with respect
to the dispute presented for arbitration. Within [**] days after initiation of
arbitration, each arbitrating Party shall select one person to act as an
arbitrator and the Party-selected arbitrators shall select an additional
arbitrator within [**] days of their appointment. If the arbitrators selected by
the

 

20



--------------------------------------------------------------------------------

Confidential

 

Parties are unable or fail to agree on the third arbitrator, the additional
arbitrator shall be appointed by the AAA. The place of the arbitration shall be
in Chicago, Illinois, USA, and all proceedings and communications shall be in
English.

11. Agreement Regarding AlCana: Tekmira agrees not to acquire, whether itself or
through a third party, a controlling interest in AlCana for a period of [**]
years after the Effective Date.

12. General Provisions:

a. Knowing and Voluntary Entry into this Agreement: Each Party agrees that no
other Party has made any representation to it of any kind whatsoever, whether
oral or in writing, upon which that Party has relied in entering into this
Agreement. Each Party further agrees that in entering into this Agreement, it
has received independent legal advice from competent counsel of its choosing.
Each Party enters into this Agreement of its own volition, without compulsion of
any kind, and after a full and fair opportunity to consider this matter with its
own legal advisor.

b. No Admissions or Concessions by Virtue of this Agreement: Each Party to this
Agreement acknowledges and agrees that this Agreement is a compromise of claims
which the Parties have entered into solely for the purpose of avoiding the
burdens, inconvenience, and expense of continuing disputes and litigation.
Nothing in this Agreement, or the negotiations that preceded the Agreement,
shall be construed to be or deemed an admission or concession by any Party of
any liability or wrongdoing, or as an infirmity of any claim or defense. Nor
shall it be construed as an admission or concession as to the amount that any
Party

 

21



--------------------------------------------------------------------------------

Confidential

 

could or would have recovered at trial. Neither this Agreement nor anything
related to the negotiations that preceded it may be offered against the Alnylam
Released Parties, the AlCana Released Parties, or the Tekmira Released Parties
in any proceeding with the sole exception of a proceeding to enforce the terms
of this Agreement.

c. No Prior Assignment of Claims: Each Party represents and warrants that it has
not voluntarily or involuntarily assigned, pledged, liened or otherwise sold or
transferred in any manner whatsoever to any other person or entity, either by
instrument, in writing or otherwise, any right, action, claim or counterclaim,
cause, cause of action, action, count, remedy, promise, damage, liability, debt,
due, sums of money, account, reckoning, obligation, judgment, writ of execution,
lien, levy, attachment, suit, demand, cost, expense, fee, bond, bill, specialty,
covenant, controversy, agreement, set-off, third party action or proceeding of
whatever kind or nature, or any portion thereof, to be released under sections 3
and 4 above.

d. Third Party Beneficiaries: The Parties acknowledge and agree that this
Agreement is made solely for the benefit of the Parties hereto, as well as the
non-parties identified in the releases set forth in sections 3 and 4 and the
covenant not to sue set forth in section 5, each of whom are intended
third-party beneficiaries to this Agreement (the “Third Party Beneficiaries”).
The Parties further acknowledge and agree that the Third Party Beneficiaries
have the right to enforce the provisions in this Agreement to the extent
necessary to protect any rights granted to them in this Agreement. Except as
provided in the preceding two sentences, this Agreement does not create any
other rights, claims or benefits inuring to any person or entity that is not a
party to this Agreement, nor does it create any other third party beneficiary
hereto.

 

22



--------------------------------------------------------------------------------

Confidential

 

e. Applicable Law: This Agreement shall be governed, interpreted and enforced
according to the laws of the State of Delaware, without regard to any conflict
of law provisions.

f. Invalidity: With the exception of the releases set forth in sections 3 and 4
above and the covenant not to sue set forth in section 5 above, if any
provision, or portion thereof, of this Agreement is held invalid, void or
unenforceable under any applicable statute or rule of law, only that provision,
or portion thereof, shall be deemed omitted from this Agreement, and only to the
extent to which it is held invalid, and the remainder of the Agreement shall
remain in full force and effect. If any portion of the releases set forth in
sections 3 and 4 or the covenant not to sue set forth in section 5 is deemed
invalid, it shall be rewritten to conform to the provisions written in this
Agreement to the maximum extent permitted by law.

g. Entire Agreement: This Agreement (including the Binding Term Sheet) and the
2012 Cross-License Agreement constitute the entire agreement and understanding
between the Parties relating to the subject matter of this Agreement (including
the Binding Term Sheet) and the 2012 Cross-License Agreement, and supersede all
previous written or oral representations, agreements, drafts and understandings
between the Parties. Each Party warrants and represents that no representation
or statement of any kind whatsoever, other than in the terms and provisions in
this Agreement (including the Binding Term Sheet) and the 2012 Cross-License
Agreement, was made to it that in any way whatsoever induced it to enter this
Agreement.

 

23



--------------------------------------------------------------------------------

Confidential

 

h. Written Modification: This Agreement may only be varied or modified by a
written agreement signed by duly authorized representatives of all of the
Parties hereto; provided, however, that the material terms of the Binding Term
Sheet shall be confirmed by a subsequent written agreement signed by duly
authorized representatives of Tekmira and AlCana.

i. Execution in Counterparts: This Agreement may be executed in counterparts and
transmitted by email or facsimile, each of which shall be deemed an original and
any set of which, when taken together, shall constitute one and the same
instrument and be sufficient proof of the instrument so constituted.

j. Binding Agreement between the Parties: This Agreement shall be binding on and
inure to the benefit of the Parties, their legal representatives, and their
successors.

k. Paragraph Headings: The paragraph headings form no part of this Agreement and
may not be used to construe the provisions of this Agreement.

l. Construction of Agreement: Each Party and its counsel have participated in
the drafting of this Agreement. The Agreement shall not be construed for or
against any Party as the draftsperson hereof. In addition, as used in this
Agreement, (a) words of any gender include all genders; (b) words using the
singular or plural number also include the plural or singular number,
respectively; and (c) the word “including” shall mean “including, but not
limited to.”

m. Authority: The Parties represent that each person signing this Agreement on
behalf of a Party has the full power and authority to enter into the Agreement.

 

24



--------------------------------------------------------------------------------

Confidential

 

n. Additional Documents: Each Party agrees to execute any additional documents
and to take further action which reasonably may be required to consummate this
Agreement and/or otherwise fulfill the intent of the Parties.

[Signature Page Follows.]

 

25



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Agreement as of the Effective Date.

 

ALNYLAM PHARMACEUTICALS, INC.     TEKMIRA PHARMACEUTICALS CORPORATION By:  

/s/ Barry Greene

    By:  

/s/ Mark J. Murray

Print Name:  

/s/ Barry Greene

    Print Name:  

Mark J. Murray

Title:  

President and Chief Operating Officer

    Title:  

President & CEO

ALCANA TECHNOLOGIES, INC.     PROTIVA BIOTHERAPEUTICS INC. By:  

/s/ T.D. Madden

    By:  

/s/ Mark J. Murray

Print Name:  

Thomas Madden

    Print Name:  

Mark J. Murray

Title:  

President and CEO

    Title:  

President & CEO

 

26



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT A

 

27



--------------------------------------------------------------------------------

Confidential

 

TEKMIRA – ALCANA SETTLEMENT BINDING TERM SHEET

This is a confidential, binding summary of settlement terms between Tekmira
Pharmaceuticals Corp. and Protiva Biotherapeutics, Inc. (collectively
“Tekmira”), on one hand, and AlCana Technologies, Inc. (“AlCana”) on the other
hand. This document is intended to and does create expectancies and legally
binding rights and obligations. The parties expect to enter into a further
agreement implementing these terms in more detail.

Definitions:

“Effective Date” has the same meaning as in the accompanying Settlement
Agreement to which this Binding Term Sheet is attached.

“Field of Use” means the delivery of an RNAi Product for any and all purposes.

“Intellectual Property” means any and all discoveries, inventions, information,
knowledge, know-how, trade secrets, designs, practices, methods, uses,
compositions of matter, articles of manufacture, protocols, formulas, processes,
assays, skills, experience, techniques, data, reports, and results of
experimentation and testing and other scientific or technical information,
patentable or otherwise, controlled by a party after the Effective Date.

“Licensed Product” means any product, good, or service covered by a claim of the
Tekmira controlled Intellectual Property or AlCana controlled Intellectual
Property.

“siRNA” means a double-stranded ribonucleic acid (RNA) composition designed to
act primarily through an RNA interference mechanism that consists of either
(a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion of their lengths, or (b) a
single oligomer of native or chemically modified RNA that is hybridized to
itself by self-complementary base-pairing along a substantial portion of its
length to form a hairpin.

“RNAi Product” means a product containing, comprised of or based on siRNA, Dicer
Substrates, Multivalent RNA, or any derivatives thereof, which are effective in
gene function modulation and designed to modulate the function of particular
genes or gene products by causing degradation through RNA interference of a
Target mRNA to which such siRNAs or siRNA derivatives or moieties are
complementary. For greater clarity, an RNAi Product shall not include Antisense.

“Sublicensable Product” means a Supplemental Field Product that has been
developed by AlCana and for which AlCana has shown a pharmacological effect of
that product against the Target in in vivo studies in a small animal species.

“Supplemental Field” means the delivery of (i) single-stranded oligonucleotides,
either chemically modified or unmodified, acting through the RNase H mechanism
or by or other

 

28



--------------------------------------------------------------------------------

Confidential

 

mechanisms of translational arrest but excluding RNA interference involving RISC
(“Antisense”) and (ii) DNA plasmids or messenger RNA (mRNA) either chemically
modified or unmodified that are transcribed and/or translated into protein and
wherein the pharmacological activity is dependent on expression of the protein
(“Gene Therapy”).

“Supplemental Field Product” means a product containing, comprised of, or based
on Antisense or Gene Therapy.

“Target” means: (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide or other macromolecule if said
macromolecule is itself a polypeptide; (b) variants of a polypeptide (including
any splice variant or fusions thereof), entity or nucleic acid described in
clause (a); or (c) a defined non-peptide entity, including a microorganism,
virus, fungi, bacterium or single cell parasite; provided that the entire genome
of a virus shall be regarded as a single Target.

 

A. LICENSE TO TEKMIRA’S LNP TECHNOLOGY

 

•  

Tekmira will grant to AlCana a non-exclusive right to use the Tekmira Combined
Licensed Technology and the Category 1 Patents (each as defined in the 2012
Cross-License Agreement between Tekmira and Alnylam referenced in the Settlement
Agreement) for use in developing and commercializing Supplemental Field
Products. The license granted to AlCana supersedes and replaces the licenses
granted to AlCana by Alnylam and Tekmira in the current Supplemental Agreement

 

•  

AlCana’s right to sub-license will be on a Sublicensable
Product-by-Sublicensable Product basis.

 

•  

In consideration for this license, AlCana will pay the following to Tekmira for
a Supplemental Field Product (covered by Tekmira Intellectual Property)

Milestones

 

Milestone

   Amount (U.S. Dollars)  

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

Royalties

 

Annual Net Sales (per product)

   Royalty*  

< $[**]

     [** ]% 

$[**] to $[**]

     [** ]% 

>$[**]

     [** ]% 

 

* Royalty to be reduced by [**]% if covered only by a pending claim (to be
defined), standard royalty offsets of [**]% will be included.

 

29



--------------------------------------------------------------------------------

Confidential

 

B. ALCANA’S LICENSE TO TEKMIRA

 

  •  

AlCana waives any milestone or royalty payments owed to AlCana by Tekmira under
the Supplemental Agreement or Sponsored Research Agreement.

 

  •  

AlCana will grant to Tekmira a non-exclusive license to any AlCana Intellectual
Property for use in RNAi Products.

 

  •  

In consideration for this license, Tekmira will pay the following to AlCana for
an RNAi Product (covered by AlCana Intellectual Property).

Milestones

 

Milestone

   Amount (U.S. Dollars)  

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

Royalties

 

Annual Net Sales (per product)

   Royalty*  

< $[**]

     [** ]% 

$[**] to $[**]

     [** ]% 

>$[**]

     [** ]% 

 

* Royalty to be reduced by [**]% if covered only by a pending claim (to be
defined), standard royalty offsets of [**]% will be included

 

C. INTERFERX OPTION RIGHTS

 

  •  

AlCana agrees to terminate the InterfeRx Option Agreement with Alnylam dated as
of December 9, 2009 (“Option Agreement”) and Alnylam will provide the three
(3) InterfeRx options to Tekmira, provided that the options will be extended to
a period of [**] years from the Effective Date, and will be subject to the terms
and conditions of the 2012 Cross-License Agreement.

 

  •  

In consideration for the termination of the Option Agreement and the transfer of
the options to Tekmira, Tekmira will pay to AlCana the following sums:

 

  •  

$[**] US within [**] days of the Effective Date.

 

  •  

$[**] US within [**] days of Tekmira successfully exercising each InterfeRx
Option (it being understood that Tekmira will exercise its 4 previously
negotiated options first)

 

30



--------------------------------------------------------------------------------

Confidential

 

D. SETTLEMENT AGREEMENT

 

  •  

Tekmira, Alnylam and AlCana will dismiss with prejudice and with each party
bearing its own costs all claims and counterclaims commenced in the
Massachusetts and British Columbia actions. The parties will execute full and
final releases in favour of each other and instruct their counsel to file the
appropriate documents with the court registries in each jurisdiction to cause
the dismissal of the actions.

 

E. NON-COMPETITION

 

  •  

AlCana will not undertake any activities by itself or with a third party
specifically directed to research and development of a RNAi Product (except as
allowed under Section H below) for a period of five (5) years after the
Effective Date (“AlCana Non-Competition Period”).

 

F. REVENUE SHARING FROM SPONSORED RESEARCH AGREEMENT

 

  •  

In exchange for a payment of $[**] US by Tekmira within [**] business days of
execution of the further detailed agreement implementing this Binding Term
Sheet, AlCana hereby agrees to provide Tekmira with [**]% of the milestone and
royalty payments it receives from the University of British Columbia or Alnylam
(directly or indirectly) as set forth in the Sponsored Research Agreement dated
July 27th 2009, but solely with respect to Licensed Products covered by an
Outstanding Claim of the UBC Controlled Patent Right (each as defined in the
Sponsored Research Agreement) that was filed, or claims priority to a patent
that was filed, before April 15, 2010. For the avoidance of doubt, AlCana and
Alnylam represent and warrant that such Licensed Products include Alnylam
products that include the MC3 lipid.

 

G. AUDITS

At any given point in time, each Party will have on file complete and accurate
records for the last [**] years of all net sales of products for which it is the
paying Party, and AlCana shall have on file complete and accurate records for
the last [**] years of all payments received from UBC and Alnylam. The other
Party to this Agreement will have the right, [**] during each twelve (12) month
period, to retain at its own expense an independent qualified certified public
accountant reasonably acceptable to such Party to review such records solely for
accuracy and for no other purpose upon reasonable notice and under a written
obligation of confidentiality, during regular business hours. If the audit
demonstrates that the payments owed under this Agreement have been understated,
the audited Party will pay the balance to such other Party together with
interest on such amounts from the date on which such payment obligation accrued
at a rate equal to the then current [**]-day United States dollar LIBOR rate
plus [**] percent per annum. If the underpayment is greater than five percent of
the amount owed, then the audited Party will

 

31



--------------------------------------------------------------------------------

Confidential

 

reimburse such other Party for its reasonable out-of-pocket costs of the audit.
If the audit demonstrates that the payments owed under this Agreement have been
overstated, such other Party to this Agreement will credit the balance against
the next payment due from the audited Party (without interest).

 

H. CHARITABLE FOUNDATION

AlCana is currently concluding an agreement with a charitable foundation
(“Foundation”) covering a research and development program. The name of the
Foundation will be disclosed in the detailed agreement. The planned research is
directed at development of potential therapeutics for the treatment of a
specific chronic and currently untreatable disease (“Foundation Disease”) [**].
The research program will include studies involving potential RNAi therapeutics.
Tekmira agrees that AlCana will undertake this program under the following
conditions:

 

  i. Any Intellectual Property that is generated in the collaboration will be
called “Foundation IP”

 

  ii. All Foundation IP will be held and prosecuted by AlCana

 

  iii. AlCana will grant to Tekmira an exclusive license to the Foundation IP in
the Field of Use, subject to the rights granted to the Foundation below

 

  iv. AlCana will grant to the Foundation exclusive rights to the Foundation IP
related specifically to the Foundation Disease

The Foundation will pay to AlCana a [**]% royalty (less offsets) on Net Sales.
AlCana will pass through [**]% of any royalty it obtains from the Foundation to
Tekmira

 

32



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT B

 

33



--------------------------------------------------------------------------------

Confidential

 

Alnylam Identified Sublicensees:

AlCana Technologies, Inc.

Ascletis Pharmaceuticals (Hangzhou) Co., Ltd.

Genzyme Corporation

Monsanto Company

Novartis Institutes for BioMedical Research, Inc.

Regulus Therapeutics Inc. (formerly Regulus Therapeutics LLC)

F. Hoffmann-La Roche Ltd, Hoffman-La Roche Inc. (and its assignee, Arrowhead
Research Corporation)

Takeda Pharmaceutical Company Limited

University of British Columbia

Tekmira Identified Sublicensees

AlCana Technologies, Inc.

Bristol-Myers Squibb Co.

Merck & Co., Inc. (and Sirna Therapeutics, Inc.)

F. Hoffmann-La Roche Ltd, Hoffman-La Roche Inc. (and its assignee, Arrowhead
Research Corporation)

AlCana Identified Sublicensees

Alnylam Pharamaceuticals, Inc.

University of British Columbia

 

34



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT C



--------------------------------------------------------------------------------

Confidential

 

LOGO [g440212ex10_51pg36.jpg]

Contacts:

Alnylam Pharmaceuticals, Inc.

Cynthia Clayton

Vice President, Investor Relations and

Corporate Communications

617-551-8207

Amanda Sellers (Media)

Spectrum

202-955-6222 x2597

Alnylam and Tekmira Restructure Relationship and Settle All Litigation

Cambridge, Mass., November 12, 2012 – Alnylam Pharmaceuticals, Inc. (Nasdaq:
ALNY) announced today that they and Tekmira Pharmaceuticals Corporation have
restructured their relationship with a new licensing agreement and have resolved
all litigation between the parties in a settlement agreement. The new license
agreement consolidates and clarifies certain intellectual property (IP) elements
related to lipid nanoparticle (LNP) technology for RNAi therapeutics. Further,
Alnylam has elected to independently manufacture its LNP-based RNAi therapeutic
products and to buy-down certain future potential milestone payments and a
significant portion of future potential royalties for its ALN-VSP, ALN-PCS, and
ALN-TTR02 programs. The settlement of all ongoing litigation between the two
companies allows Alnylam to continue to focus its efforts on advancing
innovative medicines to patients.

“With this restructuring of our Tekmira relationship, we are gaining
independence in our LNP manufacturing and decreasing the milestone and royalty
burdens on several of our LNP-based products. Further, the companies have
created clarity around the overall patent estate for LNP-based products, while
ensuring Alnylam’s full access to use this technology for our products in the
future. Of course, we are also pleased to put this legal matter behind us and
continue our focus on advancing RNAi therapeutics through clinical trials with
the goal of bringing them to the market where we can make an impact in the lives
of patients and their caregivers,” said Barry Greene, President and Chief
Operating Officer of Alnylam. “Alnylam plans to continue to advance RNAi
therapeutic products as part of its ‘Alnylam 5x15’ product strategy with LNP
delivery technologies – as employed with ALN-TTR02, ALN-PCS, and ALN-VSP, in
addition to the use of the company’s proprietary conjugate-based delivery
technology – as employed with ALN-TTRsc, ALN-AT3, and other undisclosed
programs.”

Under a new license agreement, Alnylam and Tekmira have agreed to consolidate
certain IP elements related to LNP technology for the systemic delivery of RNAi
therapeutic products. Specifically, certain patents and patent applications,
including the MC3 lipid family, will be assigned by Alnylam to Tekmira. Alnylam
retains full rights to use this IP for advancing RNAi therapeutic products to
the market, including the rights to sublicense IP on a product-by-product basis.
Alnylam has also agreed to grant five additional non-exclusive therapeutic
licenses to Tekmira.



--------------------------------------------------------------------------------

Confidential

 

In addition, Alnylam has elected to buy out its manufacturing obligations to
Tekmira with respect to its LNP-based pipeline programs. Alnylam will make a
one-time payment of $30 million to Tekmira in order to have the rights to
manufacture its own LNP-based products going forward, either itself or through a
third-party contractor. Alnylam has established its own Good Manufacturing
Practice (GMP) capabilities and process for its LNP-based products. Alnylam will
employ this manufacturing capability for the advancement of ALN-TTR02 into Phase
III clinical trials, which the company expects to start by the end of 2013.

Further, Alnylam has elected to buy-down certain future potential milestone and
royalty payments due to Tekmira for its ALN-VSP, ALN-PCS, and ALN-TTR02
LNP-based products. Specifically, Alnylam will make a one-time payment of $35
million to Tekmira in association with the termination of the prior license
agreements between the companies and the significant reduction in milestone and
royalty payments for its ALN-VSP, ALN-PCS, and ALN-TTR02 products. Tekmira will
also be eligible to receive an additional $10 million in aggregate in contingent
milestone payments related to advancement of ALN-VSP and ALN-TTR02 products,
which now represent the only potential milestones for ALN-VSP, ALN-PCS and
ALN-TTR02 products. Alnylam will otherwise continue to be obligated to pay
Tekmira potential milestones and royalties on all other future LNP-based
products on terms identical to its original license agreements. Tekmira will
continue to be obligated to pay Alnylam potential milestones and royalties on
certain RNAi therapeutic products developed under its licenses from Alnylam on
terms identical to its original license agreements.

Finally, Alnylam and Tekmira have agreed to settle all ongoing litigation
between the parties. The parties have also agreed to a resolution of the
interference proceeding related to Alnylam-owned US Patent No. 7,718,629
directed to an siRNA component in ALN-VSP. In addition, Tekmira and AlCana
Technologies, Inc. have agreed to drop their claims and counterclaims in both
the Massachusetts and British Columbia lawsuits. Finally, the parties have
agreed to a covenant not to sue on matters related to the current dispute in the
future, which includes liquidated damages to be paid if the covenant is
breached, and have also agreed to resolve any future disputes that might arise
over the next three years with binding arbitration.

Alnylam will incur a $65 million charge to operating expenses during the fourth
quarter of 2012 related to the restructuring of its license agreements with
Tekmira. As a result of the payments being made in connection with this
restructuring, Alnylam is revising its financial guidance to end 2012 with
greater than $215 million in cash.

About RNA Interference (RNAi)

RNAi (RNA interference) is a revolution in biology, representing a breakthrough
in understanding how genes are turned on and off in cells, and a completely new
approach to drug discovery and development. Its discovery has been heralded as
“a major scientific breakthrough that happens once every decade or so,” and
represents one of the most promising and rapidly advancing frontiers in biology
and drug discovery today which was awarded the 2006 Nobel Prize for Physiology
or Medicine. RNAi is a natural process of gene silencing that occurs in

 

37



--------------------------------------------------------------------------------

Confidential

 

organisms ranging from plants to mammals. By harnessing the natural biological
process of RNAi occurring in our cells, the creation of a major new class of
medicines, known as RNAi therapeutics, is on the horizon. Small interfering RNA
(siRNA), the molecules that mediate RNAi and comprise Alnylam’s RNAi therapeutic
platform, target the cause of diseases by potently silencing specific mRNAs,
thereby preventing disease-causing proteins from being made. RNAi therapeutics
have the potential to treat disease and help patients in a fundamentally new
way.

About Alnylam Pharmaceuticals

Alnylam is a biopharmaceutical company developing novel therapeutics based on
RNA interference, or RNAi. The company is leading the translation of RNAi as a
new class of innovative medicines with a core focus on RNAi therapeutics for the
treatment of genetically defined diseases, including ALN-TTR for the treatment
of transthyretin-mediated amyloidosis (ATTR), ALN-AT3 for the treatment of
hemophilia, ALN-PCS for the treatment of severe hypercholesterolemia, ALN-HPN
for the treatment of refractory anemia, and ALN-TMP for the treatment of
hemoglobinopathies. As part of its “Alnylam 5x15TM” strategy, the company
expects to have five RNAi therapeutic products for genetically defined diseases
in clinical development, including programs in advanced stages, on its own or
with a partner by the end of 2015. Alnylam has additional partnered programs in
clinical or development stages, including ALN-RSV01 for the treatment of
respiratory syncytial virus (RSV) infection, ALN-VSP for the treatment of liver
cancers, and ALN-HTT for the treatment of Huntington’s disease. The company’s
leadership position on RNAi therapeutics and intellectual property have enabled
it to form major alliances with leading companies including Merck, Medtronic,
Novartis, Biogen Idec, Roche, Takeda, Kyowa Hakko Kirin, Cubist, Ascletis,
Monsanto, and Genzyme. In addition, Alnylam and Isis co-founded Regulus
Therapeutics Inc., a company focused on discovery, development, and
commercialization of microRNA therapeutics; Regulus has formed partnerships with
GlaxoSmithKline, Sanofi, AstraZeneca and Biogen Idec. Alnylam has also formed
Alnylam Biotherapeutics, a division of the company focused on the development of
RNAi technologies for applications in biologics manufacturing, including
recombinant proteins and monoclonal antibodies. Alnylam’s VaxiRNA™ platform
applies RNAi technology to improve the manufacturing processes for vaccines;
GlaxoSmithKline is a collaborator in this effort. Alnylam scientists and
collaborators have published their research on RNAi therapeutics in over 100
peer-reviewed papers, including many in the world’s top scientific journals such
as Nature, Nature Medicine, Nature Biotechnology, and Cell. Founded in 2002,
Alnylam maintains headquarters in Cambridge, Massachusetts. For more
information, please visit www.alnylam.com.

About LNP Technology

Alnylam has licenses to Tekmira LNP intellectual property for use in RNAi
therapeutic products using LNP technology.

Alnylam Forward-Looking Statements

Various statements in this release concerning Alnylam’s future expectations,
plans and prospects, including without limitation, statements regarding
Alnylam’s views with respect to the outcome of this settlement and the
restructuring of its relationship with Tekmira, its expectations

 

38



--------------------------------------------------------------------------------

Confidential

 

regarding the payment to and receipt from Tekmira of future milestones and
royalties, its plans with respect to the manufacture of LNP-based RNAi
therapeutics, its expected cash position as of December 31, 2012, and Alnylam’s
expectations regarding its “Alnylam 5x15” product strategy, constitute
forward-looking statements for the purposes of the safe harbor provisions under
The Private Securities Litigation Reform Act of 1995. Actual results may differ
materially from those indicated by these forward-looking statements as a result
of various important factors, including, without limitation, Alnylam’s ability
to successfully advance RNAi therapeutics, in particular ALN-VSP, ALN-PCS and
ALN-TTR, resulting in the potential achievement of milestone and royalty events
and thus the benefit to Alnylam of the buy-down of such payments, Alnylam’s
ability to manufacture or have manufactured its LNP-based RNAi therapeutics for
clinical and commercial use, obtaining, maintaining and protecting intellectual
property and Alnylam’s dependence on Tekmira for the protection of and access to
certain LNP IP, obtaining regulatory approval for products, competition from
others using technology similar to Alnylam’s and others developing products for
similar uses, Alnylam’s ability to raise additional capital, and Alnylam’s
ability to establish and maintain strategic business alliances and new business
initiatives, as well as those risks more fully discussed in the “Risk Factors”
section of its most recent quarterly report on Form 10-Q on file with the
Securities and Exchange Commission. In addition, any forward-looking statements
represent Alnylam’s views only as of today and should not be relied upon as
representing its views as of any subsequent date. Alnylam does not assume any
obligation to update any forward-looking statements.

 

39



--------------------------------------------------------------------------------

Confidential

 

LOGO [g440212ex10_51pg40.jpg]

Tekmira and Alnylam Restructure Relationship and Settle All Litigation

 

FOR IMMEDIATE RELEASE:    November 12, 2012

 

Vancouver, BC – Tekmira Pharmaceuticals Corporation (Nasdaq: TKMR, TSX: TKM)
today announced that it has entered into a settlement agreement with Alnylam
Pharmaceuticals, Inc. that resolves all litigation between the companies, and
has signed a new licensing agreement that restructures the relationship and
provides clarity on all intellectual property and licensing issues between the
companies. As a result of the restructuring and new agreements, Tekmira will
receive $65 million within 10 days and is eligible to receive $10 million in
near-term milestone payments expected to be received in 2013.

“Today’s announcement provides assurances for our stakeholders that we
accomplished what we set out to do when we initiated this litigation. We now
have clarity around the intellectual property that protects our lipid
nanoparticle (LNP) technology and a cash payment that will enable us to continue
the execution of our business plan into 2015,” said Dr. Mark J. Murray,
Tekmira’s President and CEO.

“Tekmira is entering an exciting new era of growth and development. Clarity of
rights and ownership around our LNP intellectual property – the leading
technology for the systemic delivery of RNAi therapeutics – combined with a
strong balance sheet should strengthen our ability to invest in, advance and
expand our own product pipeline. We also look forward to establishing new
business relationships with pharmaceutical partners driven by intellectual
property certainty and recent promising clinical data validating the therapeutic
utility of LNP-enabled products,” added Dr. Murray.

As part of this settlement and restructuring, all previous agreements between
the companies are terminated and a new license agreement has been established
that provides clear terms outlining Tekmira’s LNP intellectual property. Under
the terms of the new license agreement:

 

  •  

Alnylam will transfer all agreed-upon patents and patent applications related to
LNP technology for the systemic delivery of RNAi therapeutic products, including
the MC3 lipid family, to Tekmira, who will own and control prosecution of this
intellectual property portfolio. Tekmira is the only company able to sublicense
LNP intellectual property in future platform-type relationships.

 

  •  

Tekmira will receive a total of $65 million in cash payments within 10 days.
This includes $30 million associated with the termination of the manufacturing
agreement and $35 million associated with the termination of the previous
license agreements, as well as a modification of the milestone and royalty
schedules associated with Alnylam’s ALN-VSP, ALN-PCS, and ALN-TTR02 programs.



--------------------------------------------------------------------------------

Confidential

 

  •  

Tekmira is also eligible to receive an additional $10 million in near-term
milestones, comprised of a $5 million payment upon ALN-TTR02 entering a pivotal
trial and a $5 million payment related to initiation of clinical trials for
ALN-VSP in China. Both near-term milestones are expected to occur in 2013.

 

  •  

Alnylam no longer has “opt-in” rights to Tekmira’s lead oncology product,
TKM-PLK1; Tekmira now holds all development and commercialization rights related
TKM-PLK1, which is expected to enter Phase 2 clinical trials in 2013.

 

  •  

In addition to its eight existing InterfeRx licenses, Tekmira will receive five
additional non-exclusive licenses to develop and commercialize RNAi therapeutics
based on Alnylam’s siRNA payload technology. Tekmira will pay Alnylam milestones
and royalties for these products.

 

  •  

Alnylam has a license to use Tekmira’s intellectual property to develop and
commercialize products, including ALN-TTR02, ALN-VSP, ALN-PCS, and other
LNP-enabled products. Alnylam has rights to sublicense Tekmira’s LNP technology
if it is part of a product sublicense. Tekmira remains eligible for milestone
and royalty payments as Alnylam’s LNP-enabled products are developed and
commercialized.

Alnylam and Tekmira have agreed to settle all ongoing litigation between the
parties. The parties have also agreed to a resolution of the interference
proceeding related to Alnylam-owned US Patent No. 7,718,629 directed to an siRNA
component in ALN-VSP. Finally, the parties have agreed to a covenant not to sue
on matters related to the current dispute in the future, which includes
liquidated damages to be paid if the covenant is breached, and have also agreed
to resolve any future disputes that might arise over the next three years with
binding arbitration.

Tekmira and AlCana Technologies, Inc. have also agreed to settle all ongoing
litigation between the parties. Tekmira expects to enter into a cross license
agreement with AlCana which will include milestone and royalty payments, and
AlCana has agreed not to compete in the RNAi field for five years.

About RNAi and Tekmira’s LNP Technology

RNAi therapeutics have the potential to treat a broad number of human diseases
by “silencing” disease causing genes. The discoverers of RNAi, a gene silencing
mechanism used by all cells, were awarded the 2006 Nobel Prize for Physiology or
Medicine. RNAi therapeutics, such as “siRNAs,” require delivery technology to be
effective systemically. Tekmira believes its LNP technology represents the most
widely adopted delivery technology for the systemic delivery of RNAi
therapeutics. Tekmira’s LNP platform is being utilized in multiple clinical
trials by both Tekmira and its partners. Tekmira’s LNP technology (formerly
referred to as stable nucleic acid-lipid particles or SNALP) encapsulates siRNAs
with high efficiency in uniform lipid nanoparticles that are effective in
delivering RNAi therapeutics to disease sites in numerous

 

41



--------------------------------------------------------------------------------

Confidential

 

preclinical models. Tekmira’s LNP formulations are manufactured by a proprietary
method which is robust, scalable and highly reproducible and LNP-based products
have been reviewed by multiple FDA divisions for use in clinical trials. LNP
formulations comprise several lipid components that can be adjusted to suit the
specific application.

About Alnylam RNAi Technology

Tekmira has licenses to Alnylam RNAi intellectual property for certain siRNA
programs.

About Tekmira

Tekmira Pharmaceuticals Corporation is a biopharmaceutical company focused on
advancing novel RNAi therapeutics and providing its leading lipid nanoparticle
delivery technology to pharmaceutical partners. Tekmira has been working in the
field of nucleic acid delivery for over a decade and has broad intellectual
property covering LNPs. Further information about Tekmira can be found at
www.tekmirapharm.com. Tekmira is based in Vancouver, B.C.

Forward-Looking Statements and Information

This news release contains “forward-looking statements” or “forward-looking
information” within the meaning of applicable securities laws (collectively,
“forward-looking statements”). Forward-looking statements are generally
identifiable by use of the words “believes,” “may,” “plans,” “will,”
“anticipates,” “intends,” “budgets,” “could,” “estimates,” “expects,”
“forecasts,” “projects” and similar expressions, and the negative of such
expressions. Forward-looking statements in this news release include statements
about the settlement to resolve all litigation between Tekmira and Alnylam
Pharmaceuticals, Inc. and AlCana Technologies, Inc., including the patent
infringement lawsuit; statements about the quantum and timing of Tekmira’s
expected payments related to the settlement agreement and new licensing
agreement with Alnylam; statements about Tekmira’s expected payments funding the
continued execution of its business plan into 2015; Tekmira’s ability to invest
in, advance and expand its product pipeline; the establishment of new business
relationships with pharmaceutical partners; clinical data validating the
therapeutic utility of LNP-enabled products; expected timing of Phase 2 clinical
trials for TKM-PLK1; milestones and royalty payments from Alnylam’s LNP-enabled
products; the additional five non-exclusive InterfeRx licenses; future disputes
and mechanisms for resolution of disputes with Alnylam; Tekmira’s expectations
of entering into a cross license agreement with AlCana, which includes
anticipated milestone and royalty payments and an expected agreement for AlCana
not to compete in the RNAi field for five years; and Tekmira’s strategy, future
operations, clinical trials, prospects and the plans of management; RNAi
(ribonucleic acid interference) product development programs; the future royalty
payments expected from the ALN-TTR, ALN-VSP, ALN-PCS and other LNP-enabled
product development programs of Alnylam; and Tekmira’s expectations with respect
to existing and future agreements with third parties.

 

42



--------------------------------------------------------------------------------

Confidential

 

With respect to the forward-looking statements contained in this news release,
Tekmira has made numerous assumptions regarding, among other things: LNP’s
status as a leading RNAi delivery technology; the timing and results of clinical
data releases and use of LNP technology by Tekmira’s development partners and
licensees; the time required to complete research and product development
activities; the timing and quantum of payments to be received under contracts
with Tekmira’s partners including Alnylam and others; the timing of receipt of
an immediate payment of $65 million and $10 million in additional milestone
payments from Alnylam expected in 2013; Tekmira’s receipt of five additional
non-exclusive InterfeRx licenses; Tekmira’s financial position and its ability
to execute on its business strategy; and Tekmira’s ability to protect its
intellectual property rights and not to infringe on the intellectual property
rights of others. While Tekmira considers these assumptions to be reasonable,
these assumptions are inherently subject to significant business, economic,
competitive, market and social uncertainties and contingencies.

Additionally, there are known and unknown risk factors which could cause
Tekmira’s actual results, performance or achievements to be materially different
from any future results, performance or achievements expressed or implied by the
forward-looking statements contained herein. Known risk factors include, among
others: expected payments related to the licensing agreement between Tekmira and
Alnylam may not be received in the quantum and on the timing currently
anticipated, or at all; payments received from the settlement may not be
sufficient to fund Tekmira’s continued business plan as currently anticipated;
Tekmira may never invest in, advance or expand its product pipeline; Tekmira may
not be able to establish new business relationships with pharmaceutical
partners; LNP-enabled products may have no therapeutic utility; TKM-PLK1 may
never enter into Phase 2 clinical trials; Tekmira may never receive milestones
or royalty payments from Alnylam; Tekmira may not receive any additional
non-exclusive InterfeRx licenses; the possibility that Tekmira does not enter
into a cross license agreement with AlCana on the terms currently anticipated,
or all; the possibility that other organizations have made advancements in RNAi
delivery technology that Tekmira is not aware of; difficulties or delays in the
progress, timing and results of clinical trials; future operating results are
uncertain and likely to fluctuate; economic and capital market conditions;
Tekmira’s ability to obtain and protect intellectual property rights, and
operate without infringing on the intellectual property rights of others;
Tekmira’s research and development capabilities and resources will not meet
current or expected demand; Tekmira’s development partners and licensees
conducting clinical trial, development programs and joint venture strategic
alliances will not result in expected results on a timely basis, or at all;
anticipated payments under contracts with Tekmira’s collaborative partners may
not be received by Tekmira on a timely basis, or at all, or in the quantum
expected by Tekmira; Tekmira’s products may not prove to be effective in the
treatment of cancer and infectious disease; and the possibility that Tekmira has
not sufficiently budgeted for expenditures necessary to carry out planned
activities.

 

43



--------------------------------------------------------------------------------

Confidential

 

A more complete discussion of the risks and uncertainties facing Tekmira appears
in Tekmira’s annual report on Form 20-F for the year ended December 31, 2011
(Annual Report), which is available at www.sedar.com or at
www.sec.gov/edgar.shtml. All forward-looking statements herein are qualified in
their entirety by this cautionary statement, and Tekmira disclaims any
obligation to revise or update any such forward-looking statements or to
publicly announce the result of any revisions to any of the forward-looking
statements contained herein to reflect future results, events or developments,
except as required by law.

CONTACTS:

TEKMIRA

Investors

Jodi Regts

Director, Investor Relations

Phone: 604-419-3234

Email: jregts@tekmirapharm.com

Media

David Ryan

Longview Communications Inc.

Phone: 416-649-8007

Email: dryan@longviewcomms.ca

 

44



--------------------------------------------------------------------------------

Confidential

 

A total of 4 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment. [**]

 

45